                                                                                          Case 1:20-cv-04209-JPC-RWL Document 21 Filed 11/19/20 Page 1 of 1
                                                                                                                 KENT, BEATTY & GORDON, LLP


              Love Letters © Bruce Helander (a client of the Firm) and The Parker Group
                                                                                                                               ATTORNEYS AT LAW
                                                                                                                              ELEVEN TIMES SQUARE
                                                                                                                              NEW YORK, NY 10036
                                                                                                                      PHONE: (212) 421‐4300   FAX: (212) 421‐4303
                                                                                                                                 WWW.KBG‐LAW.COM




                                                                                                                                              November 19, 2020

                                                                                            By ECF and Email
                                                                                            Hon. Robert W. Lehrburger
                                                                                            United States Magistrate Judge
                                                                                            United States Courthouse
                                                                                            500 Pearl Street
 Joshua B. Katz
                                                                                            New York, New York 10007
jbk@kbg-law.com
  Admitted in NY
                                                                                            Re: Graterol-Garrido v. Vega, 20 Civ. 4209 (JPC) (RWL)

                                                                                            Dear Judge Lehrburger:

                                                                                                     We represent Plaintiff Maria Graterol-Garrido. We write to advise the Court
                                                                                            that Defendant Patricia Vega has published a lengthy Facebook post disclosing
                                                                                            communications purportedly made at yesterday’s settlement conference. A copy of Ms.
                                                                                            Vega’s post is enclosed. This breach of confidentiality violates Rule 1 of this Court’s
                                                                                            individual Settlement Conference and Mediation Procedures. See also 28 U.S.C. §
                                                                                            652(d). Accordingly, we request that Ms. Vega be ordered to remove this post and
                                                                                            admonished not to further breach the confidentiality of the settlement conference.

                                                                                                   Additionally, we request that the Court allow us to file this letter’s enclosure
                                                                                            under seal to avoid further compromising the confidentiality of the settlement
                                                                                            conference. Accordingly, we propose to file a public version of this letter without the
                                                                                            enclosure, and a sealed version that includes the enclosure.


                                                                                                                                     Respectfully submitted,




                                                                                                                                     Joshua B. Katz


                                                                                            Encl.
                                                                                            cc: Ms. Patricia Vega (by ECF and Email)
